Citation Nr: 1200436	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-38 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hepatitis B. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating action denied entitlement to a disability rating in excess of 10 percent for hepatitis B.  

The Board notes that the Veteran stated he did not wish to file a claim for service connection for rheumatoid arthritis, but, instead, wanted an increase in his disability rating as his service-connected hepatitis B prevented him from getting the necessary treatment for his rheumatoid arthritis.  In effect, the Veteran is arguing that his rheumatoid arthritis is worsened by his hepatitis B.  As the Veteran can currently only be rated for his hepatitis B symptomatology, the Board finds the best way to adjudicate the Veteran's claim is by determining whether service connection for rheumatoid arthritis is warranted as worsened by his service connected hepatitis B. 

The issue of entitlement to service connection for rheumatoid arthritis to include as aggravated by his service-connected hepatitis B has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  

The Veteran has appealed the denial of an increased rating for hepatitis B.  After a careful review of the evidence of record, the Board finds that the claim must be remanded prior to issuing a decision.

In a March 2009 letter from K. C., M.D., the VA physician reports that he Veteran is followed closely by a rheumatologist and hepatologist at the Tufts Medical Center for severe and active rheumatoid arthritis and for residuals of his hepatitis B and chronic liver dysfunction.  As private treatment notes from the Tufts-New England Medical Center are only dated through January 2008, it follows that the claims file is missing updated treatment records.  As such, the AMC should obtain those treatment records as well as any other outstanding private or VA treatment records relating to the Veteran's hepatitis B and associate them with the Veteran's claims file.  

Additionally, the Board finds that the February 2008 VA examination is inadequate.  The examination report adequately reports the examiner's physical findings; however, there is no indication whether the Veteran was asked to describe his symptoms.  Under Diagnostic Code 7345, hepatitis B is rated according to symptomatology including fatigue, malaise, anorexia, weight loss or incapacitating episodes.  In an April 2007 private treatment record, the examiner noted the Veteran had some intermittent nausea.  Therefore, it is the judgment of the Board that the Veteran should be provided another VA examination to determine the current level of severity of his hepatitis B.  

Accordingly, the case is REMANDED for the following action:

1.   The AMC/RO should contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his hepatitis B and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the AMC/RO should arrange for the Veteran to undergo a VA examination to evaluate the Veteran's service-connected hepatitis B at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner is asked to specifically address each of the following:

(a)  Does veteran have "incapacitating episodes" (defined as periods of acute signs and symptoms with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain with symptoms severe enough to require bed rest and treatment by a physician)?  If so, provide frequency of episodes and total duration of episodes over the past 12-month 

period.  Please include comment on whether this is veteran reported, and / or documented in the available records.

(b)  Include current treatment - type (medication, diet, enzymes, etc.), duration, response, side effects.

(c)  Comment on presence and severity (e.g. near-constant, debilitating, daily or intermittent), as appropriate, of fatigue, malaise, anorexia and weight loss, right upper quadrant pain and hepatomegaly. 

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If the benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his 


representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



